was based on an erroneous interpretation of the controlling law.
                       Accordingly, we
                                   VACATE the order denying preliminary injunctive relief AND
                       REMAND this matter to the district court for further proceedings
                       consistent with this order.'




                                                                -C2CAClea  r .a."g
                                                                  Parraguirre


                                                                cD-t,            14-3          J.
                                                                 Douglas




                       cc: Hon. Joanna Kishner, District Judge
                            Law Offices of Michael F. Bohn, Ltd.
                            Snell & Wilmer, LLP/Las Vegas
                            Eighth District Court Clerk




                             "The injunction imposed by our June 20, 2014, order is vacated.


SUPREME COURT
        OF
     NEVADA
                                                            2
10) 1947A    4/41044